Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
	Claims 1-15, 23 and 24 have been canceled.
	Claims 16-22, 25 and 26 are pending and under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 5/12/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 5/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent numbers:

    PNG
    media_image1.png
    296
    92
    media_image1.png
    Greyscale


 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Qun et al. (Abstract of: Yingyong Huagong 2010;39(3):441-446) as evidenced by Ashmead, H.H. (US 4599152).


    PNG
    media_image2.png
    241
    776
    media_image2.png
    Greyscale

The instant specification teaches the synthesis of the complex in Example 1 [0027]: 

    PNG
    media_image3.png
    383
    1455
    media_image3.png
    Greyscale

Qun et al. disclose the synthesis of zinc lysinate complex using L-lysine monohydrochloride and zinc hydroxide in a ratio of 2:1 (Abstract). Since the same source of chloride ion is disclosed by Qun et al. as used by Applicant, then it is the Examiner’s position that the zinc lysinate of is also a chloride complex with the same formula of instant claim 16 even if the Abstract of Qun et al. did not disclose it. Indeed, Ashmead provides evidence that the chloride ion will be a contaminant in the product. Ashmead is directed to producing pure metal amino acid chelates and teaches that: “Potentially more harmful than the amino acid contaminants, however, are the residual inorganic anions that are formed in the processes of the prior art and which are present in significant amounts in the amino acid chelates produced by such processes. The anions, generally sulfate and chloride, are present together with lesser amounts of 
Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
With regard to the clauses of: “wherein when the composition is retained in the oral cavity for a time sufficient to form a precipitate, the precipitate provides a signal to the user”; and “wherein the composition is a dentifrice”; such are merely intended uses of the composition of Qun et al. because the only component of the composition is a zinc amino acid halide complex which Qun et al. discloses and how one places a label on the composition, such as a dentifrice, does not alter the structure of the composition. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Accordingly, dependent claims directed to the intended use are 
Response to Arguments:
Applicant asserts that the amended claims recite a dentifrice, which is not disclosed in Qun and that Applicant also does not agree that Qun discloses the recited zinc lysinate complex. Applicant also discusses the reference of Ashmead where Applicant asserts that the prior art uses metal chloride salts which are not utilized in the preparation of the chelate in the present claims. The Examiner has carefully considered this arguments and respectfully does not find them persuasive. The instant claims do not comprise any other component but the zinc amino acid chloride complex and it is only when it is further manipulated that it forms a precipitate and thus functions as a dentifrice. Such future activity is immaterial to the examination of a composition of matter claim. With regard to the presence of chloride ions in the complex of Qun, the Examiner stands by the Examiner’s analysis. Zn(OH)2 is simply the reaction product of ZnO in aqueous solution (ZnO + H2O [Wingdings font/0xE0] Zn(OH)2) which it appears that Applicant also performs the reaction in (Example 1). So Applicant is also making zinc hydroxide by mixing zinc oxide in aqueous solution, which is the starting material for Qun, and the Examiner does not find any different between the product of Qun and that which is instantly claimed because the art of Ashmead provides an expectation of the presence of chloride ions even if Qun did not indicate so. The source of chloride ions in Qun is the exact same as Applicant’s source from the lysine in the same molar ratio as well. So the prior art product made with the same materials as instantly claimed in the same ratio will also have the same structure in the absence of evidence to the contrary. The Examiner In re Best. Applicant has not done so. The claims remain rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-22, 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prencipe et al. (US 20090202454) and Riley, P.I. (EP 0740932) and Qun et al. (Abstract of: Yingyong Huagong 2010;39(3):441-446) as evidenced by Ashmead, H.H. (US 4599152).

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 

Applicant claims, for example:

    PNG
    media_image2.png
    241
    776
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	 
	Prencipe et al. teach an oral care composition comprising an effective amount of a basic amino acid, such as arginine HCl, and an effective amount of an antibacterial agent (claims 1 and 4) which is a zinc ion source (claim 6). Prencipe et al. teach a tooth gel/non-abrasive gel of a basic amino acid such as lysine and arginine and a metal such as zinc salts ([0016, 0026 0029-0032]). Therefore, in the embodiment of claim 1 of Prencipe et al. there is an oral care composition comprising a zinc ion source and arginine HCl which will naturally interact to produce a zinc amino acid halide complex when mixed together. Prencipe et al. also teach the composition as a dentifrice ([0008, 0025, 0050-0051); claim 11). 
dentifrices comprising a zinc amino acid salt (Abstract; claims 1 and 6).
	The references of Qun et al. and Ashmead are discussed in detail above and that discussion is hereby incorporated by reference. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Prencipe et al. is that Prencipe et al. do not expressly teach a composition comprising a zinc amino acid halide complex with the claimed intended uses. This deficiency in Prencipe et al. is cured by the teachings of Qun et al. as evidenced by Ashmead. 
2. The difference between the instant application and Prencipe et al. is that Prencipe et al. do not expressly teach the composition in the form of a clear gel. This deficiency in Prencipe et al. is cured by the teachings of Riley. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a dental research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from dentistry, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
, as suggested by Qun et al. and Ashmead, and have the instantly claimed intended uses and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Prencipe et al. teach combining arginine HCl and lysine with a source of zinc ions and Qun et al. teach that lysine is available as the HCl salt as well and Ashmead provides evidence that chloride anions are in the product. All that is required to make the complex is room temperature mixing as per the instant specification (page 7, Example 1). Consequently, the ordinary artisan with the combined references understands that mixing arginine HCl or lysine HCl with a source of zinc ions is going to produce a zinc amino acid chloride complex with a reasonable expectation of success.
With regard to the clause of “wherein when the composition is retained in the oral cavity for a time sufficient to form a precipitate, the precipitate provides a signal to the user” such is merely intended use of the composition of Prencipe et al. because the only component of the composition is a zinc amino acid halide complex which the combined references teach and suggest. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Accordingly, dependent claims directed to the intended use are also obvious over the combined references. 

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Prencipe et al. in the form of a clear gel, as suggested by Riley, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are directed to dentifrices and Prencipe et al. teach and suggest making gels and Riley provides the nexus teaching that gels made with zinc and an amino acid that binds the zinc results in a visually clear gel (page 2, lines 18-20). Thus the ordinary artisan would have a reasonable expectation of success in making a clear gel of the composition of Prencipe et al. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
6H14N2O2)2C]+ Cl- complex recited in the present claims. And none of Prencipe, Riley or Qun disclose or suggest such a complex that can provide a signal upon formation of a precipitate in the oral cavity. Accordingly, the amended claims are not obvious over the cited art for this reason alone.” Respectfully, the Examiner does not agree. The Examiner has sufficient evidence to establish that Qun does produce the claimed zinc amino acid chloride complex and it is Applicant’s burden to demonstrate otherwise. Applicant also asserts that there is no reasonable expectation of success because the Examiner is merely assuming that the recited complex would form. Respectfully, the Examiner cannot agree. As shown by Applicant, the complex does form when reacted together at room temperature. The expectation of even faster reaction kinetics at body temperature would lead the artisan to reasonably believe that some degree of reaction will occur to form the complex even in a short period of time and the instant claims do not require any particular amount of complex. So even 1 molecule of the complex would read on the instant claims. Additionally the rejection is over a combination of references and Qun teaches and suggests the instantly claimed zinc amino acid chloride complex. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of U.S. Patent No. 9504858. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses zinc amino acid halide complexes (claim 1) of lysine and arginine (claim 4) of the formula:

    PNG
    media_image4.png
    76
    675
    media_image4.png
    Greyscale

(claim 8) where upon dilution with water the composition proves a precipitate comprising zinc oxide (claim 9). 
While the patent does not expressly teach all the instantly claimed intended uses, such as a dentifrice, such use is inherent in the patented zinc amino acid halide complex. With regard to the clause of “wherein when the composition is retained in the oral cavity for a time sufficient to form a precipitate, the precipitate provides a signal to Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Accordingly, dependent claims directed to the intended use are also obvious over the patent. While the patent does not expressly teach the composition in the form of clear gel, it does suggest the composition as an antiperspirant or deodorant product (claim 12) which the ordinary artisan can formulate as a clear gel. 
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  
2. Claims 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 and 17 of U.S. Patent No. 9675823. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses zinc amino acid halide complexes (claim 1) of lysine and arginine (claim 6) of the same formula (claim 10) that forms a precipitate in about 1-20 seconds after mixing.
While the patent does not expressly teach all the instantly claimed intended uses, such as a dentifrice, such use is inherent in the patented zinc amino acid halide complex. With regard to the clause of “wherein when the composition is retained in the Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Accordingly, dependent claims directed to the intended use are also obvious over the patent. While the patent does not expressly teach the composition in the form of clear gel, it does suggest the composition as an antiperspirant or deodorant product (claim 17) which the ordinary artisan can formulate as a clear gel. 
The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.  
3. For the sake of conciseness, the following patents all disclose some form of the zinc amino acid halide complex instantly claimed and therefore the Examiner is condensing the double patenting rejections down. Claims 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims in of U.S. Patent Nos: 102792236; 10610475; 9757316; 10195125; 10610470; 10588841; 10576033; 10561590; 10494589; 10485742; 10188112; 9943473; 9913784; 9827177; 9750670; 9504858; and 9498421.

102792236: 

    PNG
    media_image5.png
    172
    470
    media_image5.png
    Greyscale

10610475:

    PNG
    media_image6.png
    181
    451
    media_image6.png
    Greyscale

9757316:

    PNG
    media_image7.png
    127
    432
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    187
    427
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    124
    441
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    414
    439
    media_image10.png
    Greyscale

10610470:

    PNG
    media_image11.png
    109
    446
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    65
    423
    media_image12.png
    Greyscale

10588841:

    PNG
    media_image13.png
    113
    435
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    74
    438
    media_image14.png
    Greyscale

10576033:

    PNG
    media_image15.png
    221
    429
    media_image15.png
    Greyscale

10561590:

    PNG
    media_image16.png
    206
    435
    media_image16.png
    Greyscale

10494589:

    PNG
    media_image17.png
    400
    437
    media_image17.png
    Greyscale

10485742:

    PNG
    media_image18.png
    139
    429
    media_image18.png
    Greyscale

10188112:

    PNG
    media_image19.png
    542
    441
    media_image19.png
    Greyscale

9943473:

    PNG
    media_image20.png
    150
    466
    media_image20.png
    Greyscale

9913784:

    PNG
    media_image21.png
    169
    457
    media_image21.png
    Greyscale

9827177:

    PNG
    media_image22.png
    154
    434
    media_image22.png
    Greyscale

9750670:

    PNG
    media_image23.png
    142
    448
    media_image23.png
    Greyscale

9504858:

    PNG
    media_image24.png
    69
    455
    media_image24.png
    Greyscale

9498421:

    PNG
    media_image25.png
    215
    450
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    93
    458
    media_image26.png
    Greyscale

While the patents may not expressly teach the instantly claimed intended uses,  such as a dentifrice, such use is inherent in the patented zinc amino acid halide complex. With regard to the clause of “wherein when the composition is retained in the Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Accordingly, dependent claims directed to the intended use are also obvious over the patent. While not all of the patents may teach a clear gel, such would be an obvious choice of compositions forms for aesthetic purposes by the ordinary artisan. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
Response to Arguments:
Applicant asserts that: “The ability to form a precipitate that functions as a signal is a physical property of the composition and is directly analogous to any other physical property of a composition (e.g., melting point, density, absorbance spectrum) that can be determined by physical means, for example, a limitation requiring that a compound produce a particular emission spectrum when heated or have absorbance at a particular wavelength when dissolved in a solvent. In the present case the composition must form a precipitate that functions as a signal. It is of no moment that the signal could be employed for any specific purpose.” Respectfully, the Examiner cannot agree because In re Papesch, 315 F.2d 381, 391(CCPA1963). Applicant’s citation of Allergan Sales, LLC v. Sandoz Inc. Fed. Cir. 2019 is noted but not applicable here because Allergan Sales, LLC v. Sandoz Inc. is directed to method claims and the instant case is directed to composition claims. Respectfully, Applicant’s arguments are not persuasive.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613